DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10413999 B2 in view of Yamasaki (US 20190025798 A1).
Regarding claim 1, claim 1 and claim 2 of patent (US 10413999) discloses all the limitations of the claim: method of forming a projection on a surface of a work (forming an annular first layer on an inner peripheral surface), the method comprising: 
forming a first bank (first layer include a plurality of beads, where one of ordinary skill in the art would know that one of the beads can be considered a first bank) by laser metal deposition such that the first bank surrounds a projection forming region on the surface of the work (first layer on peripheral surface of a base metal); 
forming a first layer (first layer) on the projection forming region by the laser metal deposition; 
laminating at least one first height raising layer (height raising layer) on the first layer by the laser metal deposition; 
forming a second bank (plurality of height raising layers, wherein the layers have a plurality of bead, where one of ordinary skill in the art would know that one of the beads can be considered a second bank) by the laser metal deposition along a peripheral edge of the at least 
forming an intermediate base layer (stacking plurality of height raising layers) on the at least one first height raising layer by the laser metal deposition; and 
laminating at least one second height raising layer (stacking plurality of height raising layers) on the intermediate base layer by the laser metal deposition.
Claim 1 and claim 2 of patent (US 10413999) does not disclose first layer covers the first bank and intermediate base layer covers the second bank.
Yamasaki discloses a method of additive manufacturing by adding molten metal layer by layer, wherein first layer covers the first bank (12b is covering 12a and 12b is part of the first layer, Fig. 5b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent (US 10413999) to incorporate the teachings of Yamasaki and have beads that overlap and are part of the first layer. Doing so would have the benefit of being able to overlap the beads and achieve a predetermined flatness which can improve the quality of the weld build up (par. 8, Yamasaki).
Additionally, it would be obvious one of ordinary skill in the art to duplicate Yamasaki’s first layer covering the first bank for the subsequent intermediate base layer covering the second bank, MPEP 2144 VI(B).
Regarding claims 2-3, 5, and 8, claims 2, 5, and 7 of patent (US 10413999) discloses all the limitations.
Drawings
Figure 13 and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata (US 20050109818 A1) in view of Schneebeli (US 5233150). 
Regarding claim 1, Shimohata discloses a method of forming a projection on a surface of a work, the method comprising: 
forming a first bank (first build-up portion 12-1, Fig. 4) by laser metal deposition (welding portion is formed using a laser beam 14, par. 44) on the surface of the work; 
forming a first layer (first build-up layer 16-1, Fig. 4, par. 51) on the projection forming region by the laser metal deposition such that the first layer covers the first bank (12-6 build-up 
laminating at least one first height raising layer (16-2 build-up layer, par. 52) on the first layer by the laser metal deposition; 
forming a second bank (a columnar build-up portion can be formed by piling up the build-up layers 16 many times, par. 49; where it is understood by the examiner that the method disclosed up above is repeated on top of the 16-2 build-up layer; where another build-up portion 12-1 is built on 16-2 layer) by the laser metal deposition along a peripheral edge of the at least one first height raising layer; 
forming an intermediate base layer on the at least one first height raising layer by the laser metal deposition such that the intermediate base layer covers the second bank (another build-up layer is built on top of the 16-2, similar to 16-1, where the layer partially covers the build-up portion, similarly to how 12-6 covers 12-1); and 
laminating at least one second height raising layer on the intermediate base layer by the laser metal deposition (where another build-up portion layer is built on top, similar to 16-2 built on 16-1).  
Shimohata does not disclose that the first bank surrounds a projection forming region.
Schneebeli discloses a method of producing workpieces by weld build up wherein he teaches that the profiling method of build-up welding is well known, Col 1 lines 10-15; Fig. 6 is an example of a profiling method, where the outermost run 62 encloses a region; this combination results in a structure where 12-1 and 12-5 of the first build-up layer of Shimohata can be one continuous first bank. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimohata to incorporate the teachings of 
Regarding claim 5, Shimohata in view of Schneebeli discloses the method according to claim 1, wherein when forming the first layer, at least two rows of beads are formed at an inside of the first bank (build-up portion rows 12-2 to 12-9 and rows 12-15 to 12-18 are inside 12-1, Fig. 4; where the build-up portion 12-6 and 12-2 is inside the pair of banks 12-1 and 12-5).  
Regarding claim 6, Shimohata in view of Schneebeli discloses the method according to claim 5, wherein a height of the first bank is equal to or more than 20% of a height of the at least two rows of beads (12-1 is the height of the first layer of beads 12-2 to 12-9, Fig. 4; where the limitation “more than 20% of a height” is interpreted by examiner (h1 > 0.2*h2) where h1 is the height of first bank and h2 is the height of the at least two rows of beads; additionally, it is noted that “more than 20% of a height” can also be interpreted as (h1 > 1.2*h2)).  
Regarding claim 10, Shimohata in view of Schneebeli discloses a machine incorporating, as a part thereof, a product obtained by the method according to claim 1 (where if the combination of the prior art reads on the method, the product obtained by the method is inherent). 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of Schneebeli and Clark (US 4903888 A). 
Regarding claim 2, Shimohata in view of Schneebeli does not disclose the method according to claim 1, wherein each of the first bank and the second bank has an annular shape.
Clark discloses manufacturing or repairing turbine parts with layers of laser metal deposition wherein each of the first bank (first bead 1, Fig. 4) and the second bank (bead 7, Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimohata in view of Schneebeli to incorporate the teachings of Clark and make the first and second bank as an annular shape. Doing so would have the benefit of being able to repair turbine rotors (abstract, Clark).
Regarding claim 3, Shimohata in view of Schneebeli does not disclose the method according to claim 1, wherein: the work has a tubular shape; the surface of the work is an inner peripheral surface or outer peripheral surface of the work; the projection forming region has a ring shape that is continuous in a circumferential direction; and each of the first bank and the second bank includes a pair of beads opposed to each other in an axial direction of the work.  
Clark discloses manufacturing or repairing turbine parts with layers of laser metal deposition wherein: the work has a tubular shape (turbine rotor, Fig. 5); the surface of the work is an inner peripheral surface or outer peripheral surface of the work (turbine rotor, Fig. 5); 
the projection forming region has a ring shape that is continuous in a circumferential direction (weld build-up 54, Fig. 5, where it is a partial perspective of a 360 deg repair of a rotor and it is understood by the examiner that the build-up 54 is ring shaped and continuous, Col 6 lines 44-50 and lines 30-35); and 
each of the first bank and the second bank includes a pair of beads opposed to each other in an axial direction of the work (first bead 1 and bead 2 is one pair, Fig. 4, where it is understood that the beads in Fig. 4 is similarly done in Fig. 5, where those beads will be opposed to each other along the axial direction of the rotor; similar with the pair of beads 7 and 8 of Fig. 4).

Regarding claim 9, Shimohata in view of Schneebeli does not disclose the method according to claim 1, wherein after the projection is formed, the projection is subjected to machine work such that the first bank and the second bank are eliminated. 
 Clark discloses manufacturing or repairing turbine parts with layers of laser metal deposition wherein after the projection is formed (after the welding process, a finishing step is performed, Col 9 lines 20-23), the projection is subjected to machine work such that the first bank and the second bank are eliminated (after the welding process, a finishing step is performed to obtain the individual serration 14, e.g. Fig. 3, Col 9 lines 20-23, this finishing step results in removing the first and second bank based on Fig. 2 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimohata in view of Schneebeli to incorporate the teachings of Clark. Doing so would have the benefit of obtaining the repaired product with serrated steeples.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of Schneebeli, Clark, and Yamasaki (US 20190025798 A1). 
Regarding claim 4, Shimohata in view of Schneebeli and Clark discloses the method according to claim 3, wherein: the surface of the work has a conical shape (Clark discloses laser welding to repair turbine rotors and discs, Col 3 lines 15-20, where one of ordinary skill in the art would know that rotors and discs can have a conical shape);
Shimohata in view of Schneebeli and Clark does not disclose a height of a large-diameter bead that is one of the pair of beads of the first bank is higher than a height of a small-diameter bead that is the other of the pair of beads of the first bank.
Yamasaki discloses a method of additive manufacturing by adding molten metal layer by layer, wherein he discloses overlapping beads and that the some of the beads may have a different height and size based on their overlap (par. 60 and 69, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimohata in view of Schneebeli and Clark to incorporate the teachings of Yamasaki and have beads that overlap with different height and diameter. Doing so would have the benefit of being able to overlap the beads while maintaining a flatness which can improve the quality of the weld build up (par. 8, Yamasaki). This combination would result in overlapping beads where a bead (12d, Fig. 5b) is higher than another bead (12a, Fig. 5b). Although Yamasaki does not disclose that bead 12a has a smaller diameter than 12b, a change in the size does not sufficiently distinguish the claim over the prior art, see MPEP 2144 IV(A).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of Schneebeli and Yamasaki (US 20190025798 A1). 
Regarding claim 7, Shimohata in view of Schneebeli does not disclose the method according to claim 1, wherein a bead constituting the first layer and located right above a bead constituting the first bank is formed so as to cover at least a top of the bead constituting the first bank. 
Yamasaki discloses a method of additive manufacturing by adding molten metal layer by layer, wherein a bead constituting the first layer and located right above a bead constituting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimohata in view of Schneebeli to incorporate the teachings of Yamasaki and have beads that overlap and are part of the first layer. Doing so would have the benefit of being able to overlap the beads and achieve a predetermined flatness which can improve the quality of the weld build up (par. 8, Yamasaki).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of Schneebeli and Rabinovich (US 6144008 A). 
Regarding claim 8, Shimohata in view of Schneebeli discloses the method according to claim 1, wherein the work is made of a titanium alloy (one of ordinary skill in the art would be able to perform this method of build-up welding with titanium alloy, see Rabinovich using lasers to deposit titanium alloy, Col 5 lines 46-48).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIMPSON A CHEN/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761